Citation Nr: 0726511	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-29 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

The appeal to reopen a claim for service connection for a 
left knee disorder comes before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's request to 
reopen the claim for service connection because the evidence 
submitted was not new and material.  The RO received a notice 
of disagreement in April 2003, and a statement of the case 
(SOC) was issued in September 2003.  A substantive appeal was 
received in October 2003.

The appeal to reopen a claim for service connection for a 
back disorder comes before the Board from a December 2003 
rating decision of the RO in Montgomery, Alabama, which 
denied the veteran's request to reopen the claim for service 
connection because the evidence submitted was not new and 
material.  The RO received a notice of disagreement in May 
2004, and an SOC was issued in December 2004.  The veteran's 
testimony at a January 2005 hearing is accepted as a 
substantive appeal in lieu of a VA Form 9.

During the pendency of this claim, in October 2003, the 
veteran raised additional claims of entitlement service 
connection for Hepatitis C, service connection for a bladder 
disorder, and requested that the RO reopen a claim for 
service connection of a right arm disorder.  None of these 
claims has been adjudicated.  These claims are referred to 
the RO for action.

The appeal to reopen a claim for service connection for a 
left knee disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  An August 1994 rating decision which denied the veteran's 
claims of entitlement to service connection for a left knee 
disorder was not appealed and became final.

2.  Evidence submitted on the back disorder subsequent to the 
August 1994 rating decision is not new and does not relate to 
an unestablished fact necessary to substantiate the veteran's 
claim for service connection.


CONCLUSION OF LAW

New and material evidence has not been presented to warrant 
reopening the claim of entitlement to service connection for 
a back disorder.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist veterans in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A veteran 
attempting to reopen a previously adjudicated claim must be 
notified of the elements of his claim and of the definition 
of "new and material evidence."  Notice must be given of 
precisely what evidence would be necessary to reopen his 
claim, depending upon the basis of any previous denial of the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A letter dated September 2003 advised the veteran of the 
elements of service connection, of the type of evidence 
necessary to substantiate his claim, of what evidence VA 
would obtain, and of what evidence the veteran was 
responsible for submitting.  This letter, and letters of 
January 2004 and July 2004, all advised the veteran as to the 
definition of "new and material evidence.  The July 2004 
letter also explained that the veteran is responsible for 
submitting all evidence not in the possession of the Federal 
government.  A December 2004 SOC explained why the veteran 
was previously denied service connection for a back disorder.  
The veteran clearly understood that he could submit evidence 
in his possession, as he submitted multiple statements 
describing his back disorder.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
these letters satisfied the timing requirements of Pelegrini.  
The veteran was provided with the complete provisions of the 
VCAA and the complete text to 38 C.F.R. § 3.159, as revised 
to incorporate all provisions of the VCAA, in the December 
2004 SOC.  Notice was provided prior to final adjudication of 
the claim in the December 2006 supplemental statement of the 
case, as required by Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As the timing of these notices did not affect the 
essential fairness of the adjudication, the veteran was not 
prejudiced thereby.  See Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  However, as the claim for service connection for 
a back disorder is being denied herein, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Thus, the veteran is not 
prejudiced by the lack of notice regarding disability ratings 
and effective dates.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA medical records are obtained and associated with the 
claims file.  The veteran had an opportunity to submit any 
additional evidence and to identify any relevant evidence.  
While the veteran was not provided with a VA examination 
since filing to reopen his claim, the Board finds that no 
such development is required, as the veteran has not provided 
new and material evidence sufficient to reopen the claim.

The Board finds that, if there was any defect in compliance 
with the VCAA, the record establishes that the veteran is not 
prejudiced thereby.  The veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).

The Board finds that, for the appeal to reopen a claim for a 
back disorder, all requirements in the VCAA, including the 
duty to notify the veteran and the duty to assist the 
veteran, are met.

New and Material Evidence

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's claim for service connection was previously 
denied by the RO in August 1994 on the basis that the service 
medical records were negative for any complaint of treatment 
for a back disorder, and no back disorder manifested within 
one year of separation.  The veteran was notified in writing 
of the decision, but he did not initiate an appeal within the 
applicable time limit.

The previously considered evidence included 1993 Tuskegee VA 
facility records showing complaints of back pain, arthritis 
of the back, physical therapy for the back, and a 
radiological report from the Tuskegee VA facility showing 
mild osteopenia of the lumbosacral spine.

The prior decision is final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105.  A final rating or Board 
decision may not be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  See 38 
U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the August 1994 decision, which was the only final 
adjudication that disallowed the veteran's claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  It can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The additional evidence which has been presented includes a 
1993 report from the Tuskegee VA facility and medical records 
from the Tuskegee VA facility from 2002 and 2003, which 
include complaints of back pain, and evidence of arthritis in 
the back.  Additional evidence also includes statements from 
the veteran and his testimony at a March 2005 hearing.

At the March 2005 hearing, the veteran stated that he was 
treated for a back disorder in California in the 1970s and 
1980s.  In a written statement made later that month, he 
informed VA that he did not feel pursuit of these records 
would be productive and that these records were not relevant 
to his claim.  Although the veteran's 1970s and 1980s 
treatment could be construed as evidence of continuity of 
symptomatology, and the veteran's statement that he was 
treated at that time is presumed credible, the Board finds 
that this is not "new and material" evidence sufficient to 
reopen the claim for service connection for a back disorder, 
since no new records from the 1970s and 1980s have been 
submitted and since the veteran himself said that any 
available records would be irrelevant.  Furthermore, he did 
not allege that he was treated within one year of service.  
The additional evidence since the final 1994 rating decision 
does not include any medical evidence that links a current 
back disorder to the veteran's service.  The additional 
evidence is not "new" and "material" as defined in 38 
C.F.R. § 3.156(a), and the veteran's claim for service 
connection for a back disorder is not reopened.


ORDER

New and material has not been presented to reopen the claim 
for service connection for a back disorder.


REMAND

With regards to the veteran's appeal to reopen a claim for 
service connection for a left knee disorder, the Board finds 
that the veteran has not been provided with proper Kent 
notice.  Notice must be given of precisely what evidence 
would be necessary to reopen his claim, depending upon the 
basis of any previous denial of the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Additionally, VA has not 
yet not provided the veteran with notice regarding the 
effective date and disability evaluations available, should 
service connection be established for any claimed disability, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided before the 
veteran's appeal to reopen the claim for 


service connection for a left knee disorder can be 
adjudicated.  Accordingly, the case is REMANDED for the 
following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to incorporate 
the VCAA, notice of the evidence 
required to substantiate the claim, and 
notice of the veteran's responsibilities 
and VA's responsibilities in developing 
the evidence, including what evidence 
the veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2006).

The notice should inform the veteran 
precisely what evidence would be 
necessary to reopen his claim, and 
explain the bases of the August 1994 
denial of his claim, in accordance with 
Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The notice should include information 
regarding disability evaluations and 
effective date dates, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 
Veteran. App 473 (2006).

2.  The veteran should be afforded the 
opportunity to provide or identify any 
additional relevant evidence not yet of 
record.  Advise him to submit any 
records of treatment following 
discharge, medical evidence of a 
current diagnosis for the left knee, 
including radiological reports, and 
medical evidence relating his current 
left knee disorder to service.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


